DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-12, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabaru et al (US Pub 2013/0317361 –previously cited) in view of Trahey et al (US Pub 2004/0068184 –previously cited).

inducing a shear wave in a tissue in a human body by Acoustic Radiation Force Impulse (ARFI) using an ultrasound probe having a two-dimensional (2D) transducer array; irradiating ultrasound waves in the tissue using the ultrasound probe; acquiring ultrasound data using echo ultrasound waves of the irradiated ultrasound waves and a scan method in which the tissue is scanned by the 2D transducer array [0003; see the inducing of a shear wave using ARFI to displace the tissue and then measuring and imaging the elastic modulus in the shear wave propagation region with irradiated ultrasound waves, 0156; see the 2D probe];
calculating a speed of the induced shear wave by using displacement components of the induced shear wave based on the acquired ultrasound data [0003; see the estimation of the propagation speed of the shear wave generated in the direction vertical to the advancing direction of the beam];
calculating an average value of a shear modulus of the tissue in at least two image frames using the calculated speed of the induced shear wave [0003; see the measurement of the average shear modulus and 0084; see the discussion of frame rate which indicates that there are at least two images frames used in the processing]; and
displaying a shear modulus map (see Figure 9 wherein the elastic modulus image is a shear modulus map) and the average value of the shear modulus in the at least two frames [0003, 00039, Figure 9; see the displayed color scale 43 which indicates the elastic modulus (which is what the average shear modulus is referred to as].

Tabaru discloses using a 2D ultrasound probe and measuring displacement components [0047; see the computing of the displacement of each point], but does not disclose that 3D ultrasound data is acquired in a 3D plane scan method with the 3D image being displayed, that the displacement components correspond to a 3D x,y,z space based on the 3D ultrasound data to then calculate the speed of the shear wave and shear modulus corresponding to the 3D x,y,z space, that a 3D shear modulus map is generated corresponding to the 3D x,y,z space, and also does not disclose displaying a 3D displacement map or a 3D image of tissue. However, Trahey teaches of a method, system, and computer program for providing a shear wave source including either 2D or 3D volumetric imaging with the 2D transducer array that is subsequently displayed [0026, 0034; see the 3D imaging and see the 2D array]. Trahey further teaches display of a 3D displacement map [0049; see the series of 2D displacement maps over time, which corresponds to a 3D displacement map in x,y,z space] and a 3D image of tissue [0026, 0034; see the 3D ultrasound images]. Further, the generation of 3D displacement map indicates that the displacement components correspond to the x,y,z space. It would have been obvious to the skilled artisan to modify Tabaru, to generate 3D ultrasound data and display the 3D displacement map and 3D issue image as taught by 
Re claim 2: Tabaru discloses the displacement components of the induced shear wave in the tissue are calculated by using a wave equation with respect to the induced shear wave [0053; see the displacement computing unit that calculates (inherently using an equation from the shear wave) displacement components].
Re claims 3, 11: Tabaru discloses all features except that the irradiating with the ultrasound waves is performed for diagnosis of the tissue and comprises beamforming the ultrasound waves in a defocusing method. However, Trahey teaches of beamforming in a defocusing method [0046, Figure 5; see the unfocused waves and the beam steering to generate the beam in a defocusing method]. It would have been obvious to the skilled artisan to modify Tabaru, to use the defocusing method as taught by Trahey, as such is a well known alternative to a focused beam in order to facilitate generation of the shear wave source [0046 of Trahey; see the programmed beam to generate the shear wave source].
Re claims 4, 12: Tabaru discloses acquiring of the 3D ultrasound data comprises beamforming the echo ultrasound waves (Abstract; see the echo signals used to generate the image, indicating that the echo is beamformed).
Re claim 7: Tabaru (and Trahey) disclose all features except that the speed of the shear wave is calculated using the claimed equation, where u denotes a 
Re claim 8: Tabaru discloses the shear modulus of the tissue is calculated using the following equation: G = p x Cs2  where G denotes the shear modulus of the tissue, and p denotes a density of the tissue [0076; see the shear modulus formula E=3ƥc2].
Re claims 14, 15: Tabaru discloses all features except acquiring of the 3D ultrasound data comprises: acquiring a plurality of 2D plane ultrasound image data of the tissue by scanning an object on a plane basis; and acquiring the 3D ultrasound data by using the plurality of 2D plane ultrasound image data. However, Trahey teaches of a method, system, and computer program for providing a shear wave source including either 2D or 3D volumetric imaging with the 2D transducer array that is subsequently displayed [0026, 0034; see the 3D imaging and see the 2D array]. It would have been obvious to the skilled artisan to modify Tabaru, to generate 3D ultrasound data as taught by Trahey which is known to be formed from a series of adjacent 2D plane images, as 3D imaging would permit improved diagnostic capabilities without the limitations of 2D imaging.

Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. Applicant has amended the independent claims to recite several features that would appear to be required in the claim set prior to amendment (i.e. calculating a is essentially the same as “calculating a speed of the induced shear wave corresponding to each of the x-axis, the y-axis, and the z-axis in the 3D space by using the measured displacement components”). The amendment further recites a “3D shear modulus map” and removes reference to an “average value” of a shear modulus. Applicant argues that Tabaru/Trahey does not disclose the claimed features of measuring the displacement components of the induced shear wave corresponding to each of x-axis, y-axis, and z-axis, calculating a speed of the shear wave corresponding to the 3D space, calculating shear modulus corresponding to the 3D space, or generating a 3D shear modulus map. Respectfully, the Examiner disagrees. 
Tabaru is found to disclose measuring displacement components, but does not disclose 3D displacement components. Tabaru is modified with Trahey, which specifically refers to using 3D ultrasound as an alternative to 2D ultrasound in the field of using ultrasound imaging to investigate mechanical properties of tissues. Examiner submits that the skilled artisan would recognize that when utilizing 3D ultrasound, that the displacement components would be measured in 3D space. It follows that the combination results in a 3D displacement map from 3D displacement components, and also results in the calculation of a speed of the shear wave, calculation of the shear modulus, and generation of a 3D shear modulus map corresponding to the x,y,z space. In other words, the skilled artisan would recognize that obtaining the displacement components and subsequent information derived therefrom in a third z-axis dimension would provide the advantage of improved diagnostic capabilities over a 2D space. In 
In addition to the proposed combination resulting in the claimed invention as described above, Trahey further refers to determining “a series of 2D displacement maps over time”. This appears to be the same as Applicant’s Figure 4B showing a series of 2D maps with an initial map generated at t = 0.5 msec and, in this regard, Trahey discloses a 3D displacement map as a series a 2D displacement maps over time. The 3D displacement map indicates that the displacement components used to generate the map are measured over 3D space, wherein the dimension along the stack of 2D images corresponds to the third z-axis dimension. It is also noted that Applicant has not provided any information in regard to how their Figure 4B showing a stack of 2D images is different that Trahey’s stack of 2D images.
The previous claim objections and drawing objections are withdrawn due to amendments.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793